 

[tlogo.jpg]

 

CONSULTING AGREEMENT

 

As a condition of Eduard Naderlinger, (“Contracted Consultant”) being retained
as a Contracted Consultant (or Contracted Consultant’s consulting relationship
being continued) by Life Care Medical Devices Limited (LCMD) a Hong Kong private
limited company, with any of its current or future subsidiaries, affiliates,
successors or assigns (collectively, the “Company”, Corporation”, “LCMD”, and in
consideration of Contracted Consultant’s consulting relationship with the
Company and Contracted Consultant’s receipt of compensation now and hereafter
paid to Contracted Consultant by the Company, the Company and Contracted
Consultant agree to the following.

 

1.           Duties.

 

a.             General. The Corporation hereby agrees to obtain the services of
Eduard Naderlinger, and Contracted Consultant hereby agrees to provide services
for the Corporation, on the terms and conditions hereinafter set forth.

 

b.             Contracted Consultant’s Duties. Commensurate with his/her
background, education, experience and professional standing, Eduard Naderlinger,
shall assume the responsibilities and perform the duties normally incident to
the position of General Sales Manager for Central Europe of the Corporation with
regard to the duties enumerated below. Contracted Consultant shall devote no
less than ten (40) working hours per week of his time, attention, energy, and
skill to the business of the Corporation.

 

2.           Term and Termination. Contracted Consultant shall serve as a
Contracted Consultant to the Company for a period commencing on January 15,
2012, and continuing until terminated according to the provisions of this
Agreement. Either party may terminate the relevant portions of this Agreement
relating to the Contracted Consultant’s consulting duties at any time, with or
without reason, provided that they provide the other with at least 120 days’
advance written notice.

 

 

 

 

3.           Compensation.

 

a.           Contracted Consultant’s Fee. Contracted Consultant’s fee for
performance shall be as follows:

 

i.Cash Compensation. $6,000 / month from January 15, 2012 forward, paid on a
monthly basis on the 15th day of each month, at a bank location to be designated
by Eduard Naderlinger.

 

ii.Cash Compensation. $ 12,000 / month from the attainment of 200,000 units of
sales of Keyhole Cup forward, on a monthly monthly basis on the 15th day of each
month, at a bank location to be designated by Eduard Naderlinger.

 

iii.Additional Cash Compensation increases and participation in the LCMD Stock
Option Program at the discretion of the Executive Director.

 

Termination of Contract By The Company For Cause. For the purposes of this
Agreement, the Company shall be entitled to terminate Contracting Consultant for
“cause” or “with cause” for the following reasons:

 

(a)          Because of his fraud, and misappropriation, embezzlement, or the
like.

 

(b)          Because of his willful and continued failure to perform his
material duties with respect to this Agreement which continues beyond 15 days
after a written demand for substantial performance is delivered to the
Contracting Consultant by the Company (the “Cured Period”);

 

(c)           His engaging in willful or intentional conduct that causes
material and demonstrable injury, monetary or otherwise, to the Company;

 

(d)          His commission of any indictable felony offense;

 

2

 

 

(e)           His material breach of this Agreement including, without
limitation, engaging in any action in breach of the restriction on competitive
activities in Section 10 herein which continues beyond the Cure Period (to the
extent that, in the Company’s reasonable judgment, such breach can be cured).

 

(f)           If the Company shall terminate its business due to unprofitability
or any other reason.

 

In the event of Contracting Consultant’s termination by the Company for cause,
then contracting consultant will not receive any payments after termination as
described in Section 3(b) of this Agreement.

 

4.           Expenses. The Corporation shall reimburse Contracted Consultant for
his/her normal and reasonable expenses incurred for travel, entertainment and
similar items in promoting and carrying out the business of the Corporation in
accordance with the Corporation’s general policy as adopted by the Corporation’s
management from time to time. As a condition of reimbursement, Contracted
Consultant agrees to provide the Corporation with copies of all available
invoices and receipts, and otherwise account to the Corporation in sufficient
detail to allow the Corporation to claim an income tax deduction for such paid
item, if such item is deductible. Reimbursements shall be made on a monthly, or
more frequent, basis. Contracted Consultant shall obtain pre-approval for any
expenditures above US$1,000.

 

5.           At-Will Relationship. Contracted Consultant understands and
acknowledges that, with respect to the relevant portions of this Agreement
relating to the Contracted Consultant’s consulting duties, Contracted
Consultant’s Relationship with the Company is and shall continue to be at-will,
as defined under applicable law, meaning that either Contracted Consultant or
the Company may terminate the Relationship at any time for any reason or no
reason, without further obligation or liability except as those provided for
under “Term and Termination” above.

 

3

 

 

6.           Confidential Information.

 

a.            Company Information. Contracted Consultant agrees at all times
during the term of his/her Relationship with the Company and thereafter, to hold
in strictest confidence, and not to use, except for the benefit of the Company,
or to disclose to any person, firm, corporation or other entity without written
authorization of the Board of Directors or Chief Executive Officer of the
Company, any Confidential Information of the Company which he/she obtains or
creates. Contracted Consultant further agrees not to make copies of such
Confidential Information except as authorized by the Company. The Contracted
Consultant understands that “Confidential Information” means any Company
proprietary information, technical data, trade secrets or know how, including,
but not limited to, research, product plans, products, services, suppliers,
customer lists and customers (including, but not limited to, customers of the
Company on whom Contracted Consultant called or with whom Contracted Consultant
became acquainted during the Relationship), prices and costs, markets,,
developments, inventions, laboratory notebooks, processes, formulas, technology,
designs, drawings, engineering,, marketing, licenses, finances, budgets or other
business information disclosed to Contracted Consultant by the Company either
directly or indirectly in writing, orally or by drawings or observation of parts
or equipment or created by Contracted Consultant during the period of the
Relationship, whether or not during working hours. Contracted Consultant
understands that “Confidential Information” includes, but is not limited to,
information pertaining to any aspects of the Company’s business which is either
information not known by actual or potential competitors of the Company or is
proprietary information of the Company or its customers or suppliers, whether of
a technical nature or otherwise Contracted Consultant further understands that
Confidential Information does not include any of the foregoing items which has
become publicly and widely known and made generally available through no
wrongful act of Contracted Consultant or of others who were under
confidentiality obligations as to the item or items involved.

 

b.            Former Information. Contracted Consultant represents that his/her
performance of all terms of this Agreement as an Contracted Consultant or
Contracted Consultant of the Company have not breached and will not breach any
agreement to keep in confidence proprietary information, knowledge or data
acquired by Contracted Consultant in confidence or trust prior or subsequent to
the commencement of Contracted Consultant’s Relationship with the Company, and
Contracted Consultant will not disclose to the Company, or induce the Company to
use any inventions, confidential or proprietary information or material
belonging to any previous employer or any other party.

 

4

 

 

7.           Inventions.

 

a.            Inventions Retained and Licensed. Contracted Consultant has
attached hereto, as Exhibit A a list describing with particularity all
inventions, original works of authorship, developments, improvements, and trade
secrets which were made by him/her prior to the commencement of the Relationship
(collectively referred to as “Prior Inventions”), which belong solely to
Contracted Consultant or belongs to Contracted Consultants jointly with another,
which relate in any way to any of the Company’s proposed businesses, products or
research and development, and which are not assigned to the Company hereunder;
or, if no such list is attached, Contracted Consultant represents that there are
no such Prior Inventions. If in the course of Contracted Consultant’s
Relationship with the Company, Contracted Consultant incorporates into a Company
product, process or machine a Prior Invention owned by him/her or in which
he/she has an interest, the Company is hereby granted and shall have a
non-exclusive, royalty-free, irrevocable, perpetual, worldwide license (with the
right to sublicense) to make, have made, copy, modify, make derivative works of;
use, sell and otherwise distribute such Prior Invention as part of or in
connection with such product, process or machine.

 

b.            Assignment of Inventions and Copyrights. Contracted Consultant
agrees that he/she will promptly make full written disclosure to the Company,
will hold in trust for the sole right and benefit of the Company, and hereby
assigns to the Company, or its designee, all Contracted Consultant’s right,
title and interest throughout the world in and to any and all inventions,
original works of authorship, graphics, icons, logos, layouts, such other works
of art, concepts, know-how, improvements or trade secrets, whether or not
patentable or registrable under copyright or similar laws, relating to LCMD
business, which Contracted Consultant may solely or jointly conceive or develop
or reduce to practice, or cause to be conceived or developed or reduced to
practice, during the period of time in which Contracted Consultant is employed
by or a Contracted Consultant of the Company (collectively referred to as
“Inventions”). Contracted Consultant further acknowledges that all inventions,
original works of authorship, developments, concepts, know-how, improvements or
trade secrets which are made by Contracted Consultant (solely or jointly with
others) within the scope of LCMD business and during the period of Contracted
Consultant’s Relationship with the Company are “works made for hire” (to the
greatest extent permitted by applicable law) and are compensated by Contracted
Consultant’s salary and any stock options or by such amounts paid to Contracted
Consultant under any applicable consulting agreement or consulting arrangements,
unless regulated otherwise by the mandatory law of the state of California.

 

5

 

 

c.            Maintenance of Records. Contracted Consultant agrees to keep and
maintain adequate and current written records of all inventions made by
Contracted Consultant (solely or jointly with others) during the term of
Contracted Consultant’s Relationship with the Company. The records may be in the
form of notes, sketches, drawings, flow charts, electronic data or recordings,
laboratory notebooks, and any other format. The records will be available to and
remain the sole property of the Company at all times. Contracted Consultant
agrees not to remove such records from the Company’s place of business except as
expressly permitted by Company policy which may, from time to time, be revised
at the sole election of the Company for the purpose of furthering the Company’s
business.

 

d.            Patent and Copyright Rights. Contracted Consultant agrees to
assist the Company, or its designee, at the Company’s expense, in every proper
way to secure the Company’s rights in the Inventions and any copyrights,
patents, trademarks, mask work rights, moral rights, or other intellectual
property rights relating thereto in any and all countries, including the
disclosure to the Company of all pertinent information and data with respect
thereto, the execution of all applications, specifications, oaths, assignments,
recordations, and all other instruments which the Company shall deem necessary
in order to apply for, obtain, maintain and transfer such rights and in order to
assign and convey to the Company its successors, assigns and nominees the sole
and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto. Contracted Consultant further agrees that his/her obligation
to execute or cause to be executed, when it is in his/her power to do so, any
such instrument or papers shall continue after the termination of this Agreement
until the expiration of the last such intellectual property right to expire in
any country of the world. If the Company is unable because of Contracted
Consultant’s mental or physical incapacity or unavailability or for any other
reason to secure his/her signature to apply for or to pursue any application for
any United States or foreign patents or copyright registrations covering
Inventions or original works of authorship assigned to the Company as above,
then Contracted Consultant hereby irrevocably designate and appoint the Company
and its duly authorized officers and agents as his/her agent and attorney in
fact for the sole purpose of acting for and in Contracted Consultant’s behalf
and stead to execute and file any such applications and to do all other lawfully
permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent or copyright registrations thereon
with the same legal force and effect as if originally executed by Contracted
Consultant. Contracted Consultant hereby waive and irrevocably quitclaim to the
Company any and all claims, of any nature whatsoever, which Contracted
Consultant now or hereafter have for infringement of any and all proprietary
rights assigned to the Company.

 

6

 

 

8.           Returning Company Documents.

 

Special Techniques. It is hereby agreed that the Corporation has developed or
acquired certain products, technology, unique or special methods, manufacturing
and assembly processes and techniques, trade secrets, special written marketing
plans and special customer arrangements, and other proprietary rights and
confidential information and shall during the term of service continue to
develop, compile and acquire said items (all hereinafter collectively referred
to as the “Corporation’s Property”). It is expected that Contracted Consultant
will gain knowledge of and utilize the Corporation’s Property during the course
and scope of his/her service with the Corporation, and will be in a position of
trust with respect to the Corporation’s Property. Contracted Consultant agrees
that, at the time of termination of his/her Relationship with the Company,
Contracted Consultant will deliver to the Company (and will not keep in his/her
possession, recreate or deliver to anyone else) any and all devices, records,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, laboratory notebooks, materials, flow charts,
equipment, other documents or property, or reproductions of any aforementioned
items developed by Contracted Consultant pursuant to the Relationship or
otherwise belonging to the Company, its successors or assigns. Except that
Contracted Consultant may retain a copy of all documents created by Contracted
Consultant, whether in writing or in electronic format, for archival purposes.

 

9.           Confidentiality and Competitive Activities.

 

a.            Trust. Contracted Consultant agrees that during his/her term of
service he/she is in a position of special trust and confidence and has access
to confidential and proprietary information about the Corporation’s business and
plans. Such duty of confidentiality shall survive the termination of this
Agreement for a period of three (3) years after such termination.

 

7

 

 

b.            Competitive Activities. During the term of this Agreement,
Contracted Consultant agrees that he/she will not directly or indirectly, either
as an advisor, agent, principal, stockholder, corporate officer, director, or in
any similar individual or representative capacity, engage or participate in any
business that is in competition with the Corporation in its business related to
the development and marketing of patent, trademark, and litigation docketing and
filing systems. Notwithstanding anything in the foregoing to the contrary, (i)
Contracted Consultant remains free to perform his/her duties while employed at
his/her current place of employment in any manner that he/she in his/her
reasonable good faith judgment sees fit and ii) Contracted Consultant shall be
allowed to invest as a shareholder in publicly traded companies, or through an
investment pool.

 

10.         Solicitation of Employees/Contracted Consultants and Other Parties.

 

Contracted Consultant agrees that during the term of his/her Relationship with
the Company, and for a period of twenty-four (24) months immediately following
the termination of his/her Relationship with the Company for any reason, whether
with or without cause, Contracted Consultant shall not either directly or
indirectly solicit, induce, recruit or encourage any of the Company’s Contracted
Consultants or Employees to terminate their relationship with the Company, or
take away such Contracted Consultants or Employees, or attempt to solicit,
induce, recruit, encourage or take away Contracted Consultants or employees of
the Company, either for him/herself or for any other person or entity with
respect to any business, products or services that are competitive to the
products or services offered by the Company or under development as of the date
of termination of Contracted Consultant’s Relationship with the Company.

 

Further, for a period of twenty-four (24) months following termination of
Contracted Consultant’s Relationship with the Company for any reason, with or
without cause, Contracted Consultant shall not solicit any licensor to or
customer of the Company or licensee of the Company’s products, in each case,
that are known to him/her, with respect to any business, products or services
that are competitive to the products or services offered by the Company or under
development as of the date of termination of Contracted Consultant’s
Relationship with the Company.

 

8

 

 

11.         General Provisions.

 

a.            Governing Law. The validity, interpretation construction and
performance of this Agreement shall be governed by the laws of Hong Kong without
giving effect to the principles of conflict of laws.

 

b.            Entire Agreement. This Agreement sets forth the entire
understanding between the Company and Contracted Consultant relating to the
Subject matter herein and merges all agreements and or discussions between them.
No modification, recession, or amendment to this Agreement, nor any waiver of
any rights under this Agreement, will be effective unless in Writing signed by
the Party to be charged. Any subsequent change or changes in Contracted
Consultant’s duties, obligations, rights or compensation will not affect the
validity or scope of this Agreement.

 

c.            No Implied Waivers. The failure of either party at any time to
require performance by the other party of any provision hereof shall not affect
in any way the right to require such performance at any time thereafter, nor
shall the waiver by either party of a breach of any provision hereof be taken or
held to be a waiver of any subsequent breach of the same provision or any other
provision.

 

d.            Personal Services. It is understood that the services to be
performed by Contracted Consultant hereunder are personal in nature and the
obligations to perform such services and Contracted Consultant cannot assign the
conditions and covenants of this Agreement. Subject to the foregoing, and except
as otherwise provided herein, this Agreement shall inure to the benefit of and
bind the successors and assigns of the Corporation.

 

e.            Severability. If one or more of the provisions in this Agreement
is deemed void by law, then the remaining provisions will continue in full force
and effect.

 

9

 

 

f.             Notices. All notices, requests, demands, instructions or other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given upon delivery, if
delivered personally, or if given by prepaid telegram, or mailed first-class,
postage prepaid, registered or certified mail, return receipt requested, shall
be deemed to have been given seventy-two (72) hours after such delivery, if
addressed to the other party at the addresses as set forth on the signature page
below. Either party hereto may change the address to which such communications
are to be directed by giving written notice to the other party hereto of such
change in the manner above provided.

 

g.            Merger, Transfer of Assets, or Dissolution of the Corporation.
This Agreement shall not be terminated by any dissolution of the Corporation
resulting from either merger or consolidation in which the Corporation is not
the consolidated or surviving corporation or a transfer of all or substantially
all of the assets of the Corporation. In such event, the rights, benefits and
obligations herein shall automatically be assigned to the surviving or resulting
corporation or to the transferee of the assets.

 

h.            Successors and Assigns. This Agreement will be binding upon
Contracted Consultant’s heirs, executors, administrators and other legal
representatives and will be for the benefit of the any, its successors, and its
assigns.

 

i.             Survival. The provisions of this Agreement shall survive the
termination of the Relationship and the assignment of this Agreement by the
Company to any successor in interest or other assignee.

 

j.             ADVICE OF COUNSEL. CONTRACTED CONSULTANT ACKOWLEDGES THAT, IN
EXECUTING THIS AGREEMENT, CONTRACTED CONSULTANT HAS HAD THE OPPORTUNITY TO SEEK
THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND CONTRACTED CONSULTANT HAS READ AND
UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT
SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION HEREOF.

 

10

 

 

The parties have executed this Agreement on the respective dates set forth on
the following page:

 

COMPANY:   CONTRACTED CONSULTANT:       Life Care Medical Devices Limited  
Eduard Naderlinger       /s/   /s/ Signature   Signature       By: Glenn S.
Foley   By: Eduard Naderlinger Title: Executive Director   Title: Contracted
Consultant       Date:     Date:            

 

    Commerzbank  *  Biz 370 800 40  *  Konto
0510057400
VAT-ID DE114103514
IBAN-Code:  DE 04 3708 0040 0510 0574 00
BIC-Code:  dresdeff370

 

 

 